DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan et al (US 2010/0039458; hereinafter Nathan).
•	Regarding claim 1, Nathan discloses a pixel circuit (figure 16), comprising: 
a light-emitting device serially connected in a light-emitting loop between a first power signal and a second power signal (element 90, VDD, and ground in figure 16 and ¶ 109); 
a driving transistor serially connected in the light-emitting loop (element 96 in figure 16 and ¶ 109), and configured to control a current flowing through the light-emitting loop (¶ 114); 
a resetting transistor (element 98 in figure 16), 
wherein one of a drain or a source of the resetting transistor is connected to an initial voltage signal (note the relationship between element 98 and IBIAS in figure 16), and another one of the drain or the source of the resetting transistor is connected to an anode of the light-emitting device (note the relationship between elements 90 and 98 in figure 16); and 
an initialization transistor (element 100 in figure 16), 
wherein one of a drain or a source of the initialization transistor is connected to a gate of the driving transistor (note the relationship between elements 96 and 100 in figure 16), and another one of the drain or the source of the initialization transistor is connected to the anode of the light-emitting device (note the relationship between element 90 and 100 in figure 16); 
wherein the resetting transistor and the initialization transistor are connected in series between the initial voltage signal and the gate of the driving transistor (note the relationship between elements 96, 98, and 100 and IBIAS in figure 16).
•	Regarding claim 10, Nathan discloses a pixel circuit (figure 16), comprising: 
a light-emitting unit serially connected in a light-emitting loop between a first power signal and a second power signal (element 90, VDD, and ground in figure 16 and ¶ 109); 
a driving unit serially connected in the light-emitting loop (element 96 in figure 16 and ¶ 109), and is configured to control a current flowing through the light-emitting loop (¶ 114); 
an initialization unit (element 100 in figure 16), 
wherein an input end of the initialization unit is connected to an input end of the light-emitting unit (note the relationship between element 90 and 100 in figure 16), an output end of the initialization unit is connected to a control end of the driving unit (note the relationship between elements 96 and 100 in figure 16), and the initialization unit is configured to initialize a potential of the control end of the driving unit according to a first control signal (¶ 114; where the first control signal is SEL[n]); and 
a resetting unit (element 98 in figure 16) connected to the input end of the light-emitting unit (note the relationship between elements 90 and 98 in figure 16) and configured to control a potential of the input end of the light-emitting unit and the potential of the control end of the driving unit to synchronously reset to a potential of an initial voltage signal according to a second control signal (¶ 114; where the second control signal is SEL[n]).
•	Regarding claims 9 and 16, Nathan discloses everything claimed, as applied to claims 1 and 10, respectively.  Additionally, Nathan discloses where a potential of the first power signal is greater than a potential of the second power signal (¶s 95 and 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan, in view of Liu et al (US 2020/0234651; hereinafter Liu).
•	Regarding claims 2-6 and 11-15, Nathan discloses everything claimed, as applied to claims 1 and 10.  Additionally, Nathan discloses where:
Claim 3:	a gate of the initialization transistor is connected to a first control signal (note the relationship between element 100 and SEL[n] in figure 16), 
	a gate of the resetting transistor is connected to a second control signal (note the relationship between element 98 and SEL[n] in figure 16), 
	the resetting transistor is configured to synchronously reset a potential of the anode of the light-emitting device and a potential of the gate of the driving transistorto a potential of the initial voltage signal according to the second control signal (¶ 114), 
	the second control signal is equal to SEL[n] in figure 16).
Claim 4:	the pixel circuit further comprises: 
	a writing transistor (element 104 in figure 16), 
	one of a drain or a source of the writing transistor is connected to a data signal (note the relationship between element 104 and VDATA in figure 16), 
	another one of the drain or the source of the writing transistor is connected to note the relationship between elements 96 and 104 in figure 16), and 
	a gate of the writing transistor is connected to a fourth control signal (SEL[n+1] in figure 16).
Claim 6:	the pixel circuit further comprises: 
	a storage capacitor (the combination of elements 92 and 94 in figure 16), 
	a first end of the storage capacitor is connected to the first power signal (note the relationship between element 94 and VDD in figure 16), and 
	a second end of the storage capacitor is connected to the gate of the driving transistor (note the relationship between elements 92 and 96 in figure 16).
Claim 12:	the second control signal is equal to either the first control signal SEL[n] in figure 16).
Claim 13:	the pixel circuit further comprises: 
	a writing unit coupled to an input end or an output end of the driving unit and configured to write a data signal to the pixel circuit according to a fourth control signal (element 104 in figure 16).
Claim 15:	the pixel circuit further comprises: 
	a storage unit (the combination of elements 92 and 94 in figure 16), 
	a first end of the storage unit is connected to the first power signal (note the relationship between element 94 and VDD in figure 16), 
	a second end of the storage unit is connected to the control end of the driving unit (note the relationship between elements 92 and 96 in figure 16), and 
	the storage unit is configured to store the potential of the control end of the driving unit (¶s 109 and 114).
However, Nathan fails to disclose the details of light-emitting control and clamping transistors.
	In the same field of endeavor, Liu discloses where:
Claim 2:	the pixel circuit further comprising: 
	a first light-emitting control transistor (element M1 in figure 11 and ¶ 87), 
	one of a drain or a source of the first light-emitting control transistor is connected to the first power signal (note the relationship between element M1 and PVDD in figure 11), and 
	another one of the drain or the source of the first light-emitting control transistor is connected to one of a drain or a source of the driving transistor (note the relationship between elements M1 and M3 in figure 11); and 
	a second light-emitting control transistor (element M7 in figure 11 and ¶ 87), 
	one of a drain or a source of the second light-emitting control transistor is connected to another one of the drain or the source of the driving transistor (note the relationship between elements M3 and M7 in figure 11), and 
	another one of the drain or the source of the second light-emitting control transistor is connected to the anode of the light-emitting device (note the relationship between elements 72 and M7 in figure 11).
Claim 3:	a gate of the initialization transistor is connected to a first control signal (SCAN2 and element T7 in figure 11 and ¶ 95, as shown on the next page), 
	a gate of the resetting transistor is connected to a second control signal (SCAN3 and element M9 in figure 11 and ¶ 87), 
	a gate of the first light-emitting control transistor is connected to a third control signal (note the relationship between “Emit” and element M1 in figure 11), and
	a gate of the second light-emitting control transistor is connected to the third control signal (note the relationship between “Emit” and element M7 in figure 11).
Claim 4:	the pixel circuit further comprises: 
	a writing transistor (element M2 in figure 11 and ¶ 87), 
	one of a drain or a source of the writing transistor is connected to a data signal (note the relationship between elements 11 and M2 in figure 11 and ¶ 91), 
	another one of the drain or the source of the writing transistor is connected to one of the drain or the source of the driving transistor (note the relationship between elements M2 and M3 in figure 11 and ¶ 91), and 
	a gate of the writing transistor is connected to a fourth control signal (SCAN2 and element M2 in figure 11).

    PNG
    media_image1.png
    518
    465
    media_image1.png
    Greyscale

Claim 5:	the pixel circuit further comprises: 
	a clamping transistor (element M4 in figure 11 and ¶ 91), 
	one of a drain or a source of the clamping transistor is connected to the gate of the driving transistor (note the relationship between elements M3 and M4 in figure 11), 
	another one of the drain or the source of the clamping transistor is connected to one of the drain or the source of the driving transistor (note the relationship between elements M3 and M4 in figure 11), and 
	a gate of the clamping transistor is connected to the fourth control signal (SCAN2 and element M4 in figure 11 and ¶ 91).
Claim 6:	the pixel circuit further comprises: 
	a storage capacitor (element Cst in figure 11 and ¶ 87), 
	a first end of the storage capacitor is connected to the first power signal (note the relationship between element Cst and PVDD in figure 11), and 
	a second end of the storage capacitor is connected to the gate of the driving transistor (note the relationship between elements Cst and M3 in figure 11).
Claim 11:	the pixel circuit further comprises: 
	a light-emitting control unit serially connected in the light-emitting loop (elements M1 and M7 in figure 11 and ¶ 87), 
	an output end of the light-emitting control unit is connected to the input end of the light-emitting unit (element M7 in figure 11), and 
	the light-emitting control unit is configured to control the light-emitting loop on and off according to a third control signal (“Emit” in figure 11 and ¶ 88).
Claim 13:	the pixel circuit further comprises: 
	a writing unit coupled to an input end or an output end of the driving unit and configured to write a data signal to the pixel circuit according to a fourth control signal (element M2 in figure 11 and ¶s 87 and 91).
Claim 14:	the pixel circuit further comprises: 
	a clamping unit (element M4 in figure 11 and ¶ 91), 
	an output end of the clamping unit is connected to the control end of the driving unit (note the relationship between elements M3 and M4 in figure 11), 
	an input end of the clamping unit is connected to the input end of the driving unit or the output end of the driving unit (note the relationship between elements M3 and M4 in figure 11), and 
	the clamping unit is configured to clamp the potential of the control end of the driving unit to a potential of the input end of the driving unit or a potential of the output end of the driving unit according to the fourth control signal (¶ 91).
Claim 15:	the pixel circuit further comprises: 
	a storage unit (element Cst in figure 11 and ¶ 87), 
	a first end of the storage unit is connected to the first power signal (note the relationship between element Cst and PVDD in figure 11), 
	a second end of the storage unit is connected to the control end of the driving unit (note the relationship between elements Cst and M3 in figure 11), and 
	the storage unit is configured to store the potential of the control end of the driving unit (¶ 94).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nathan according to the teachings of Liu, for the purpose of improving the control accuracy of the light-emitting brightness of the light-emitting element (¶s 15 and 87).
•	Regarding claim 17, Nathan discloses a driving method of a pixel circuit (figures 16 and 17 and ¶s 112-117), comprising following steps: 
controlling an initial voltage signal to synchronously initialize a potential of an input end of a light-emitting unit and a potential of a control end of a driving unit by a first control signal and a second control signal (“Programming cycle [n]” in figure 17 and ¶ 114);
controlling a data signal to be written to an input end of the driving unit or an output end of the driving unit by a fourth control signal (SEL[n+1] in figure 16 and “Programming cycle [n+1]” in figure 17 and ¶ 114), and clamping a potential of the control end of the driving unit to a potential of the input end of the driving unit or a potential of the output end of the driving unit by the fourth control signal (¶s 103-105 and 114); and
driving the light-emitting unit to emit light with a voltage difference between a first power signal and a second power signal ¶ 114).
However, Nathan fails to disclose the details of a third control signal.
	In the same field of endeavor, Liu discloses where the light-emitting unit emits light with a voltage difference between a first power signal and a second power signal by a third control signal (“Emit” and elements M1 and M7 in figure 11 and ¶s 87 and 88; where “Emit” is different from SCAN1-SCAN3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nathan according to the teachings of Liu, for the purpose of improving the control accuracy of the light-emitting brightness of the light-emitting element (¶s 15 and 87).
•	Regarding claim 18, Nathan, in view of Liu, discloses everything claimed, as applied to claim 17.  Additionally, Nathan discloses where a potential of the first power signal is greater than a potential of the second power signal (¶s 95 and 111).

Claims 3-6 and 12-15 are alternatively rejected, and claims 7 and 8 are rejected, under 35 U.S.C. 103 as being unpatentable over Nathan, in view of Liu, and further in view of Lin et al (US 2021/0012712; hereinafter Lin).
•	Regarding claims 3 and 12, Nathan, in view of Liu, discloses everything claimed, as applied to claims 2 and 11, respectively.  However, Nathan, in view of Liu, fails to disclose where the second control signal is equal to 
	In the same field of endeavor, Lin discloses where the second control signal is equal to note the relationship between EM and elements 510 and 518 in figure 5 and ¶s 46 and 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nathan, as modified by Liu, according to the teachings of Lin, for the purpose of resetting the anode of a light-emitting element when the light-emitting element is not emitting light (¶s 49 and 55).
•	Regarding claims 4-6 and 13-15, Nathan, in view of Liu and alternatively Lin, discloses everything claimed, as applied to claims 3 and 12, respectively.  Additionally, Nathan and Liu disclose the limitations of claims 4-6 and 13-15, as shown in section 6 of this Office action.
•	Regarding claims 7 and 8, Nathan, in view of Liu and alternatively in view of Lin, discloses everything claimed, as applied to claim 6.  However, Nathan, in view of Liu, fails to disclose the details of transistors having different channel types.
	In the same field of endeavor, Lin discloses where:
Claim 7:	a channel type of the resetting transistor is different from a channel type of the first light-emitting control transistor and a channel type of the second light-emitting control transistor (¶s 53); and 
	the resetting transistor is an oxide transistor (¶ 53), and 
	the first light-emitting control transistor and the second light-emitting control transistor are both silicon transistors (¶ 53).
Claim 8:	the channel type of the resetting transistor and a channel type of the initialization transistor are same (at least suggested by ¶s 47, 49, and 53; where ¶ 53 indicates that light-emitting control transistors and resetting and initialization transistors can be formed of transistors having different channel materials); and 
	the initialization transistor is an oxide transistor (¶ 53, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Nathan, as modified by Liu, according to the teachings of Lin, for the purpose of helping reduce leakage and power consumption in a pixel (¶ 53).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/18/2022